DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 05/26/2022.
The application has been amended as follows: 

A.	Amend claims 1, 3, 11 – 17 and 20 to read as follow:
1. (Currently Amended) A discectomy tool comprising:	a) a cannula having a longitudinal bore, an outer surface having a first longitudinal recess disposed in the first longitudinal recess of the outer surface and	e) a cutting tip attached to the distal end portion of the transmission shaft,	wherein the first longitudinal recess defines an opening along the outer surface and the first steering element has a maximum cross-section, wherein the maximum cross-section is greater than a width of the opening of the first longitudinal recess at the outer surface to prevent radial removal of the first steering element from the first longitudinal recess, 	wherein the cannula has longitudinally repeating cutouts to produce increased flexibility, and	wherein axial movement of the first steering element relative to the cannula induces flexion of the cannula.
3. (Currently Amended) The tool of claim 1[[2]] wherein the repeating cutouts form a square wave in a face of the cannula.
11. (Currently Amended) The tool of claim [[9]]1, wherein the cannula has a second longitudinal recess in its outer surface, the tool further comprising a second steering element disposed in the second longitudinal recess of the outer surface.
12. (Currently Amended) The tool of claim [[9]]1, wherein the first longitudinal recess and the first steering element have matching dovetail cross-sections. 
13. (Currently Amended) The tool of claim [[9]]1, wherein the first steering element is a flat metallic or polymeric strip.
14. (Currently Amended) The tool of claim [[9]]1, wherein the first steering element is a flat metallic or polymeric tapered strip.
15. (Currently Amended) The discectomy tool of claim [[11]]1, comprising:	the first steering element and [[a]] the second steering element bilaterally and longitudinally disposed with respect to 
16. (Previously Presented) The discectomy tool of claim 1, comprising:	the cannula includes a first longitudinal face and a second opposed longitudinal face, and	wherein the first longitudinal face includes the cutouts, and wherein the cutouts define a plurality of alternating, opposed transverse cutouts along the first longitudinal face 
17. (Currently Amended) The tool of claim 16 wherein the first steering element comprises a first steering wire disposed in the first longitudinal recess of the outer surface of the cannula substantially along a single bending plane.
20. (Original) The tool of claim 18 wherein at least one of the cutouts 
B.	Cancel claims 2, 9 and 10.
C.	Allow claims 1, 3 – 4 and 11 – 20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to To et al. (US Pub. 2008/0004646 A1) which discloses a related tool abstract, Figs. 1 – 8] comprising cannula (122), steering element (134), flexible hollow shaft (120), Irrigation source (¶54) and cutting tip (102). However, To does not disclose all the limitations of the claims as currently amended, mainly directed to the structural correlation of the claimed components of the claimed tool. Accordingly, the claims as currently amended are allowable over the discovered art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775